Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive.
Regarding claim 6, examiner believes the amendments satisfy prior 112b and 112d amendments.  
Regarding claims 1-7, applicant argues Schoepe discloses “frusto pyramidically shaped” pieces that are disconnected, and not “conical” pieces “hinged” together.  Applicant seems to argue that “conical” requires circular cross sections.  Therefore, the 103 rejection is applied in view of Kociankowski.  Applicant argues Kociankowski does not show “hinged connectors”.  Examiner notes that Kociankowski discloses two halves of the conical device, each half has an opposing end that create slot 3, and the halves are “hinged” at a position diametrically opposite the slot 3.  The slot 3 has a resting position as shown in figure 1, and an “open” position that allows the screw to enter chamber 2 [0027].  Kociankowski also states that “in the clamped state, the gap is narrower than in the unclamped state” [0028].  Therefore, examiner contends that Kociankowski discloses that the two halves of Kociankowski are “hinged”.  
Examiner further notes that the claim language does not require “a hinge”, merely that the parts are “hinged”.  Examiner contends that the Kociankowski halves are “hinged”, as described above.  Should applicant assert that the claimed language requires “a hinge”, examiner notes that Kociankowski discloses the use of a “living hinge”, which is a part of material that allows the hinging movement.  Should applicant assert that Kociankowski does not disclose the specific structure of the “hinged .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, examiner is unsure what “excurvate radially outer surfaces” and “incurvate radially inner surfaces” are.  Examiner is unsure why “radial” is used in the adverb form with –ly.  Examiner requests clarification.  Examiner notes that the prior art has a radially outer surface that is conical, but in figure 2a is considered convex.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over 4923326 Fietzke in view of 2009/0218452 Kociankowski.

    PNG
    media_image1.png
    404
    584
    media_image1.png
    Greyscale
 Regarding claim 12, Fietzke discloses a handle adapter (title), comprising: 
circumferentially spaced jaws 2 having outer surfaces; and 
hinged connectors 3 extending circumferentially between the circumferentially spaced jaws 2 (figure 1a), and including leaves (4 and 5) having first ends connected to corresponding jaws 2 and having second ends connected to one another (point g) to form hinges.
Fietzke discloses that the exterior surface is flat, making a cylinder, and not tilted, to make a conical outer surface.  
Kociankowski also discloses a clamping part that is expanded and contracted to accommodate a central article through hole 2, and does so using a “hinged connector” as noted in the drawings.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a conical surface with the rotation restriction means as known in Kociankowski, to the similar clamping device with an exterior surface as taught in Fietzke, as changing the shape of the exterior surface will serve the same function.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   


Examiner notes that Fietzke discloses that the pivoting side of the “hinged connector” is on the interior of the jaws, and not the exterior.  Examiner notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the orientation of the hinged connector as shown in Fietzke, as Fietzke suggests in figure 2a.  Examiner contends that reversing the known hinged connector as taught in Fietzke in order to perform the same expansion and contraction of the interior diameter, as required in Fietzke column 7, line 45-47.  Examiner considers this reversal an equivalent to the disclosure of Fietzke.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reverse the location of the point g of Fietzke, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI) (a).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 14, Fietzke as modified discloses the handle adapter of claim 12 wherein the first ends of the leaves (4 and 5) that are connected to the jaws 2 are connected at or proximate to outer surfaces of the jaws (as is shown in the reversal, suggested in figure 2a).

Regarding claim 15, Fietzke as modified discloses the handle adapter of claim 12 wherein the jaws 2 include slots between the jaws and the hinged connectors, but not in the conical outer surfaces. 
Kociankowski discloses a conical outer surface having slots 5a to engage the device abutting the exterior conical surface.


Regarding claim 16, Fietzke as modified discloses the handle adapter of claim 12 wherein the jaws 2 include concave inner surfaces (forming an inner diameter, best shown in figure 1a).

Regarding claim 17, Fietzke as modified discloses the handle adapter of claim 12 wherein the jaws 2 are sector-shaped (figure 2a, wedge shaped with a rounded exterior surface) with excurvate radially outer surfaces and incurvate radially inner surfaces (as best understood, figure 2a shows this).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fietzke in view of Kociankowski as applied to claim 12 above, and further in view of 5025826 Schoepe.
Regarding claim 18, Schoepe discloses a handle assembly, comprising: a handle 10 having an end wall (having through hole 52) with a fastener passage 52 extending therethrough and a side wall 54 extending away from the end wall to an open end (figure 2) and defining a pyramidal pocket 42 in communication with the fastener passage 52; and a handle adapter configured to be received within the pyramidal pocket of the handle, the handle adapter has an interior circumference that has multiple segments creating an inner circumference that is variable by the interaction with the article that is attached to the adapter.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the adapter as taught in claim 12, to the purpose as taught in Schoepe, as the obvious device in claim 12 meets the requirements needed for Schoepe.  Those are: 1-an interior circumference that has multiple segments creating an inner circumference and 2- the inner circumference is variable by the interaction 


    PNG
    media_image2.png
    582
    300
    media_image2.png
    Greyscale
Claim(s) 1-3, 5-7 are rejected under 35 U.S.C. 102(a1) as obvious over 5025826 Schoepe in view of 2009/0218452 Kociankowski, in further view of 4923326 Fietzke.
Regarding claim 1, Schoepe discloses a handle assembly configured for coupling to a shaft 16, comprising: 
a handle 12 having an end wall (with countersunk recess and head of screw 28) with a fastener passage 52 extending therethrough and a side wall 44 extending away from the end wall to an open end and defining a conical pocket (figure 2) in communication with the fastener passage (figure 2); 
an adapter (figure 3) configured to be received within the conical pocket (it is, shown in figure 2), the adapter having a plurality of circumferentially spaced jaws (30 and 32) having outer surfaces and inner surfaces 41 configured to engage the shaft (with teeth 40); and 

a fastener 28 configured to extend through the fastener passage and to threadingly couple to the shaft (as shown in figure 2).
Schoepe does not disclose the use of a “conical” surfaces, but does disclose an angled surface that creates a compressive friction function, along with means to restrict the adapter from rotating.  Schoepe discloses the jaws have a connector that allow for the screw 20 to go through the jaws, the connectors function using sliding, not hinging.  
Kociankowski discloses a clamping part with a conical outer surface (figure 4), also having recesses 6a-6c on the exterior surface, capable of moving the device in a linear manner (claim 8).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a conical surface with the rotation restriction means as known in Kociankowski, to the similar clamping device with an angled surface and rotation restriction means as taught in Schoepe, as changing the shape of the exterior surface will serve the same function.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Fietzke discloses “hinged” connectors in a clamping ring having an inner surface that is variable in size based on engagement with the article attached to the clamping ring (rotor); the clamping ring has multiple jaws that are spaced apart, with outer surfaces engaging a rotor and inner surfaces engaging central device 12 in its inner diameter.
It would have been obvious to one of ordinary skill in the art at the time of the invention to open and close the jaws of Schoepe using a “hinged connector” like in Fietzke rather than by sliding connector as known in Schoepe, as this equivalently allows an expansion or contraction of the central hole of both clamping devices of Schoepe and Fietzke.  Examiner notes that these are considered 
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.


    PNG
    media_image3.png
    458
    605
    media_image3.png
    Greyscale
Regarding claim 2, Schoepe as modified discloses the handle assembly of claim 1 wherein the handle 12 includes a body and an insert (annotated in figure 2) carried by the body 12 and defining the conical pocket 44, the insert having a side wall (complimentary shaped side wall for the wedging function), a radially outwardly extending flange disposed at one end of the side wall and a radially inwardly extending end wall disposed at an opposite end of the side wall (annotated in figure 2).

Regarding claim 3, Schoepe as modified discloses the handle assembly of claim 1 wherein the handle 12 defines a plurality of circumferentially spaced, radially outwardly extending fins (corners of the non-circular shape of Schoepe, or inwardly extending fins with Kociankowski) within the complementary shaped pocket 44 and each of the plurality of circumferentially spaced jaws (of the insert of either Schoepe or Kociankowski) defines a slot configured to receive a corresponding one of the plurality of fins (exterior corners of Schoepe, or the inward ridges 6a-6c of Kociankowski).

Regarding claim 5, Schoepe as modified discloses the handle assembly of claim 1 wherein the inner surface (that engages the stem 16) of each of the plurality of circumferentially spaced jaws is concave (both inner surfaces of Schoepe and Kociankowski are concave to engage a round stem within the insert).

Regarding claim 6, Schoepe as modified discloses the handle assembly of claim 1 wherein the adapter (14 of Schoepe, A of Kociankowski) is disposed in the conical pocket 44 of the handle 12 so that the conical outer surfaces of the plurality of circumferentially spaced jaws engage a conical pocket side wall (as shown in figure 2) and an axial end of the adapter 14 is spaced from a pocket end wall (coupling 14 protrudes from the insert, shown in figure 2) and, the handle 12 and adapter 14 are mounted to the shaft 16 and the fastener 28 threaded through the fastener passage in the end wall of the handle 12 into the shaft to draw the handle further onto the shaft and the adapter towards the pocket end wall so as to radially compress the plurality of jaws against the shaft.

Regarding claim 7, Schoepe as modified discloses the handle assembly of claim 1 wherein the shaft 16 is a faucet stem (column 3, line 21) and the handle is a faucet handle (title).

Regarding claim 8, Schoepe as modified discloses the handle assembly of claim 1 wherein the hinged connectors (of Fietzke) include leaves (4 and 5) having ends connected to corresponding jaws 2 and forming hinges with the jaws (as shown in Fietzke, and required between the jaws of Schoepe).

Regarding claim 9, Schoepe as modified discloses the handle assembly of claim 8 wherein the leaves (4 and 5) have additional ends connected to one another to form the hinges (at point g). 

Regarding claims 10 and 11, Schoepe as modified discloses the handle assembly of claim 9 wherein the ends of the leaves that are connected to the jaws are located further inward radially than the ends that are connected to one another.  Please see discussion of claim 13 above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoepe in view of Kociankowski and Fietzke as applied to claim 1 above, and further in view of 2516472 Mackeage.
Regarding claim 4, Schoepe as modified discloses the handle assembly of claim 1 having rotation limiting methods (corner of Schoepe, notches of Kociankowski), but does not disclose a particular shape of the fins used with the notches of Kociankowski.  
Mackeage discloses the use of fins 11 and 12 used in a conical coupling, the fins having a narrow side and a wide side, which are engaged in notches 15 and 16 of complimentary shape.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any old and well known shape of the fins used as the rotation limiting device in Schoepe as modified, as this performs the same function as the rotation limiting device.  Applicant has not given a function or purpose for the particular fin shape in the specification.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677